Affirmed and Memorandum Opinion filed May 9, 2013.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-12-00923-CR

                  WILLIAM MICHAEL JENKINS, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 228th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1342365

                 MEMORANDUM                      OPINION


      Appellant William Michael Jenkins challenges the trial court’s adjudication
of his guilt following the trial court’s finding that he violated the terms of his
community supervision after pleading guilty to assault of a family member. The
trial court assessed punishment at confinement for 10 years. In a single issue
appellant contends the evidence is insufficient to support the adjudication of guilt.
We affirm.
                                     BACKGROUND

      On April 2, 2012, appellant pleaded guilty to aggravated assault of a family
member by impeding the normal breathing and circulation of the blood of the
complainant by applying pressure to the complainant’s throat and neck. The trial
court deferred an adjudication of guilt and assessed punishment at two years’
deferred adjudication probation.

      On August 13, 2012, the State filed an amended motion to adjudicate
appellant’s guilt alleging appellant violated ten separate conditions of his
community supervision. On October 1, 2012, the trial court held a hearing on the
amended motion to adjudicate at which the following evidence was admitted.

      On May 14, 2012, Officer Bryant Bourgeois of the Houston Police
Department responded to a call about a suspicious person at apartment number 507
at 10222 South Gessner in Harris County. When Officer Bourgeois knocked on
the front door he heard “some kind of disturbance inside.” The door opened a
small amount and he saw two people in the apartment. He saw a man, later
identified as appellant, “holding the female in sort of a choke hold.” Bourgeois
ordered appellant to release the woman, but appellant, rather than release her,
squeezed tighter and made comments to the police officer. Bourgeois attempted to
force the door open with his foot, but the door was closed on him.

      Bourgeois called for back-up officers who arrived approximately five
minutes later. When officers knocked on the front door of the apartment again, the
complainant answered the door. She told the officers that appellant left through
the back door after closing the front door on Bourgeois.             The complainant
informed Bourgeois that she had a protective order in place, which prohibited
appellant from going within 200 feet of her residence.


                                         2
       Officer Jeffrey Caldwell testified that he helped execute an arrest warrant on
May 22, 2012.         He and another officer went to the address listed on the
complainant’s protective order. When they knocked on the door appellant opened
the door, “and kind of turned around to walk off and tried to slam the sergeant’s
foot in the door.”         Appellant was eventually arrested at the complainant’s
apartment.

       Appellant testified that he had been married to the complainant for eleven
years and they had three children. Their youngest child has special needs and
requires full-time care. Appellant admitted he knew he was not supposed to be at
the complainant’s apartment, but went there because his wife called for help with
their youngest son. Appellant explained that he slammed the door in the officer’s
face because he was afraid. He denied that he was assaulting the complainant.
Appellant testified that the day he was arrested he was at the complainant’s
apartment because of his son.

       The complainant also testified that her youngest son is legally blind and
needs full-time supervision.         She testified that on May 14, 2012, she called
appellant to help with their son. The complainant testified that some clothes
hangers were stuck in the door, which is why Bourgeois had trouble getting the
door open. She denied that appellant was choking her.

       At the conclusion of the hearing, the trial court found that appellant violated
the conditions of his deferred adjudication community supervision by committing
the offense of causing bodily injury and by violating a protective order by entering
the complainant’s residence.1 In a single issue on appeal appellant challenges the


       1
          The trial court found the allegations in paragraphs two and three to be true. It appears
the trial court misspoke in its reference to the paragraph numbers. The record reflects the trial
court described the substance of paragraphs one and two.

                                                3
sufficiency of the evidence to support the court’s findings.

                                  STANDARD OF REVIEW

      We review a trial court’s decision to revoke probation for an abuse of
discretion, and we examine the evidence in the light most favorable to the trial
court’s findings. Cardona v. State, 665 S.W.2d 492, 493–94 (Tex. Crim. App.
1984); see Allen v. State, 681 S.W.2d 183, 184 (Tex. App.—Houston [14th Dist.]
1984, no pet.). The State must prove every element of the ground asserted for
revocation by a preponderance of the evidence. Moore v. State, 11 S.W.3d 495,
498 (Tex. App.—Houston [14th Dist.] 2000, no pet.); see Cobb v. State, 851
S.W.2d 871, 873 (Tex. Crim. App. 1993). This burden is satisfied when the great
weight of credible evidence creates a reasonable belief that it is more likely than
not that the defendant violated a condition of probation as alleged in the motion to
revoke. See Joseph v. State, 3 S.W.3d 627, 640 (Tex. App.—Houston [14th Dist.]
1999, no pet.). The State does not have to prove every violation alleged; one
violated probation condition is enough to support a trial court’s ruling to revoke
probation. Moore, 11 S.W.3d at 498.

      In a revocation proceeding, the trial judge is the sole trier of fact, the
credibility of the witnesses, and the weight to be given to witnesses’ testimony.
Diaz v. State, 516 S.W.2d 154, 156 (Tex. Crim. App. 1974). Reconciliation of
conflicts and contradictions in the evidence is within the province of the trial
judge, and such conflicts will not call for reversal if there is enough credible
testimony to support the conviction. Bowden v. State, 628 S.W.2d 782, 784 (Tex.
Crim. App. 1982).

      The evidence in the light most favorable to the trial court’s order establishes
the following. An outstanding protective order prohibited appellant from going
within 200 feet of the complainant’s residence at 10222 South Gessner, or any
                                          4
address at which the complainant lived. On May 14, 2012, appellant went to the
complainant’s residence, obtained entrance through a window, and was seen by a
police officer choking the complainant. When the officer demanded that appellant
stop choking the complainant, appellant continued to choke her and verbally
challenged the officer. Appellant eventually stopped choking appellant, slammed
the door in the officer’s face, and fled out the back door of the residence. We find
the credible evidence admitted at the hearing is sufficient to support the trial
court’s conclusion that appellant committed another offense by assaulting the
complainant.

      In challenging the sufficiency of the evidence to support the adjudication,
appellant admits he violated the protective order twice by being at the
complainant’s apartment. He argues that his violations should be excused because
the complainant called him to the apartment to help with their son. Appellant had
the burden of proof on the defense of necessity. See Young v State, 991 S.W.2d
835 (Tex. Crim. App. 1999). The trial judge, as the trier of fact, evaluated this
evidence and rejected it.. See Diaz, 516 S.W.2d at 156. Appellant’s sole issue is
overruled.

      The judgment of the trial court is affirmed.

                                             PER CURIAM



Panel consists of Justices Brown, Christopher, and McCally.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                         5